Citation Nr: 0836407	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claims.  

The RO in Louisville, Kentucky, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The veteran has submitted evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
veteran currently has PTSD, tinnitus, or a hearing loss 
disability as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus, and PTSD were not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, and 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by a letter dated in 
November 2004.  He was also sent additional notification by 
letters dated in March 2006.  Taken together, these letters 
informed the veteran of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, the March 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the February 2007 Board hearing.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Although he has not been 
accorded a VA examination, for the reasons stated below the 
Board concludes that no such development is warranted in this 
case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus 


specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in 


accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In the instant case, the Board observes that a thorough 
review of the competent medical evidence of record does not 
reflect the veteran has been diagnosed with PTSD.  The Board 
acknowledges that he has sought psychiatric treatment, and 
complained of nightmares based upon his military service.  
Nevertheless, he has not been diagnosed with PTSD.  Rather, 
he has been diagnosed with dyssomnia and mood disorder.  
Moreover, records dated in December 2006 reflect that PTSD 
screening was negative.

The Board further observes that records dated in January 2007 
specifically state that the veteran was negative for 
tinnitus.  Although these records reflect that he was found 
to have mild hearing loss, nothing indicates he has a hearing 
loss disability of either ear as defined by 38 C.F.R. § 
3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Therefore, service connection must be 
denied for these disabilities, and no further development to 
include an examination is warranted in this case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


